DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 17-20 in the reply filed on 10/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2016/0020163) (“Shimizu”).
With regard to claim 17, figure 1 of Shimizu discloses a wiring substrate 11, comprising: a substrate 20; an interlayer insulating layer 41 formed on the substrate 20; a metal film (“seed layer is formed by an electroless copper plating”, par [0093]-[0094]) formed on a surface of the interlayer insulating layer 41; and an electrolytic plating film (“electrolytic copper plating”, par [0094]) formed on a surface of the metal film (“seed layer”, par [0094]), wherein the surface of the metal film (“seed layer”, par [0094]) is a roughened surface (“surface roughness Ra of approximately 200 to 1000 nm”, par [0047]; e.g. 500 nm) having a different profile (“surface roughness Ra of, for example, approximately 300 to 400 nm”, par [0037]; e.g. 300 nm) from a roughness of the surface of the interlayer insulating layer 33.
	With regard to claim 18, figure 1 of Shimizu discloses the metal film (“seed layer” for 42, par [0094]) has through part (gap between seed layer) reaching from the surface (top of seed layer for 42) of the metal film (seed layer for 42) to the interlayer insulating layer 41.
	With regard to claim 19, figure 1 of Shimizu discloses that the metal film (“seed layer” for 42, par [0094]) is formed such that an arithmetic average roughness Ra of the surface of the metal film (“seed layer” for 42, par [0094]) is larger (“surface roughness Ra of approximately 200 to 1000 nm”, par [0047]; e.g. 500 nm) than an arithmetic average roughness Ra of the surface (“surface roughness Ra of, for example, approximately 300 to 400 nm”, par [0037]; e.g. 300 nm) of the interlayer insulating layer 41.
With regard to claim 20, figure 1 of Shimizu discloses that the metal film (“seed layer” for 42, par [0094]) is formed such that the arithmetic average roughness Ra of the surface of the metal film (“seed layer” for 42, par [0094]) is in the range of 0.2 um to 1.0 um (“surface roughness Ra of approximately 200 to 1000 nm”, par [0047]; e.g. 500 nm), and the arithmetic average roughness Ra of the surface of the interlayer insulating layer 41 is in a range of 0.1 um to 0.4 um (“surface roughness Ra of, for example, approximately 300 to 400 nm”, par [0037]; e.g. 300 nm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             11/19/2022